DETAILED ACTION
This is in response to the Amendment filed 2/2/2022 wherein claims 5 and 13 are canceled, claims 9-10 are withdrawn, and claims 1-4, 6-8, 11-12, and 14-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
“a third cavity, embedded within the rearward engine casing, having a fuel line wall that defines a fuel line, where the fuel line is integral and conformal with the rearward engine casing an in fluid communication with an injector;
a first cavity, embedded within the rearward engine casing, having an injector wall that defines the injector, wherein the injector is integral and conformal with the rearward engine casing and is in fluid communication with the combustion section; and
at least one second cavity, embedded within the rearward engine casing, having cooling hole walls that define at least one cooling channel, wherein the at least one cooling channel is integral and conformal with the rearward engine casing and is in thermal communication through the rearward engine casing with the injector” (Claim 1, lines 11-23) is believed to be in error for  
- - a first cavity, embedded within the rearward engine casing, having an injector wall that defines an injector, wherein the injector is integral and conformal with the rearward engine casing and is in fluid communication with the combustion section;
at least one second cavity, embedded within the rearward engine casing, having cooling hole walls that define at least one cooling channel, wherein the at least one cooling channel is integral and conformal with the rearward engine casing and is in thermal communication through the rearward engine casing with the injector; and


“a third cavity, embedded within the rearward engine casing, having a fuel line wall that defines a fuel line, where the fuel line is integral and conformal with the rearward engine casing an in fluid communication with an injector;
a first cavity, embedded within the rearward engine casing, having an injector wall that defines the injector, wherein the injector is integral and conformal with the rearward engine casing and is in fluid communication with the combustion section; and
at least one second cavity, embedded within the rearward engine casing, having cooling hole walls that define at least one cooling channel, wherein the at least one cooling channel is integral and conformal with the rearward engine casing and is in thermal communication through the rearward engine casing with the injector, wherein the at least one cooling channel has an inlet and an outlet at an exterior surface of the rearward engine casing, tunnels through the rearward engine casing, casing wall, and circumnavigates the injector” (Claim 11, lines 11-26) is believed to be in error for 
- - a first cavity, embedded within the rearward engine casing, having an injector wall that defines an injector, wherein the injector is integral and conformal with the rearward engine casing and is in fluid communication with the combustion section;
at least one second cavity, embedded within the rearward engine casing, having cooling hole walls that define at least one cooling channel, wherein the at least one cooling channel is integral and conformal with the rearward engine casing and is in thermal communication through the rearward engine casing with the injector, wherein the at least one cooling channel has an inlet and an outlet at an exterior surface of the rearward engine casing, tunnels through the rearward engine casing, casing wall, and circumnavigates the injector; and 


“The additively manufactured attritable engine of claim 13” (Claim 14, line 1 and claim 15, line 1) is believed to be in error for - - The additively manufactured attritable engine of claim 11 - -.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "The additively manufactured attritable engine of claim 13" in line 1. However, claim 13 has been canceled. Therefore, the metes and bounds of claim 14 is unclear. For examination purposes, claim 14 is being interpreted as reading - - The additively manufactured attritable engine of claim 11 - -
Claim 15 recites the limitation "The additively manufactured attritable engine of claim 13" in line 1.  However, claim 13 has been canceled. Therefore, the metes and bounds of claim 14 is unclear. For examination purposes, claim 14 is being interpreted as reading - - The additively manufactured attritable engine of claim 11 - -.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2007/0028589) in view of Ramier et al. (US 2010/0018209), Crawley et al. (US 2017/0268784), and Meadows et al. (US 2017/0261964).
Regarding Independent Claim 1, Alexander teaches (Figures 1-6) an attritable engine (10) comprising:
a compressor section (at 26);
a combustion section (at 21);
a turbine section (at 30); and
a forward engine casing (14) that encases (see Figure 2) the compressor section (26);

an exhaust casing (surrounding 22; see Figure 2) connected to (see Figures 2-3) the rearward engine casing (48) opposing the forward engine casing (14);
wherein the rearward engine casing (48) comprises:
an injector (extending from 36; see Figure 2) embedded within the rearward engine casing (48) in fluid communication (see Paragraph 0022 and Figure 2) with the combustion section (at 21).
Alexander does not teach a third cavity, embedded within the rearward engine casing, having a fuel line wall that defines a fuel line, wherein the fuel line is integral and conformal with the rearward engine casing and in fluid communication with an injector; a first cavity, embedded within the rearward engine casing, having an injector wall that defines the injector, wherein the injector is integral and conformal with the rearward engine casing; and at least one second cavity, embedded within the rearward engine casing, having cooling hole walls that define at least one cooling channel, wherein the at least one cooling channel is integral and conformal with the rearward engine casing and is in thermal communication through the rearward engine casing with the injector or that the engine is additively manufactured.
Ramier teaches (Figures 1-5) a cavity (58A, 56) embedded within (see Figures 2-3) a casing (32) of an engine (10), defining an injector (54), wherein the injector (54) and its fuel line (49) is integral and conformal with (see Paragraph 0002 and Figures 2-3) the casing (32). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander to include the cavity embedded within the casing of the engine, defining an injector, wherein the injector and its fuel line is integral and conformal with the casing, as taught by Ramier, in order to avoid or reduce costs associated with installation of separate fuel injector tubes and/or injector rings and reduce the possibility of damage of such separate fuel injector tubes and/or injector rings (see Paragraph 0032 of Ramier). Alexander in view of Ramier does not teach a third cavity, embedded within the rearward engine casing, having a fuel line wall that defines a fuel line, 
Crawley teaches (Figures 1-18) a third cavity (52), embedded within a casing (25, 33, 63) of the engine (10), having a fuel line wall (surrounding 52; see Figures 4-6) that defines a fuel line (see Paragraph 0047 and Figures 4-6), wherein the fuel line (see Paragraph 0047 and Figures 4-6) is integral and conformal with (see Figures 4-6) the casing (25, 33, 63) and in fluid communication with an injector (at 56); a first cavity (64), embedded within a casing (25, 33, 63) of the engine (10), having an injector wall (53) that defines the injector (at 56), and at least one second cavity (72), embedded within a casing (25, 33, 63) of the engine (10), having cooling hole walls (63) that define at least one cooling channel (65), wherein the at least one cooling channel (65) is integral and conformal with the casing (25, 33, 63) of the engine (10) and is in thermal communication (see Figures 6 and 8-9) through the casing (25, 33, 63) of the engine (10)  with the injector (at 56; see Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier to include a third cavity, embedded within the casing, having a fuel line wall that defines a fuel line, wherein the fuel line is integral and conformal with the casing and in fluid communication with an injector; a first cavity, embedded within the casing, having an injector wall that defines the injector, and at least one second cavity, embedded within the casing, having cooling hole walls that define at least one cooling channel, wherein the at least one cooling channel is integral and conformal with the casing and is in thermal communication through the casing with the injector, as taught by Crawley, in order to connect a fuel source to an injector tube (Paragraph 0044 of Crawley), deliver fuel to several fuel ports that are circumferentially spaced about an injection passageway (Paragraph 0053 of Crawley), and to allow airflow to enter a surrounding plenum (Paragraph 0051 of Crawley). Alexander in view of Ramier and Crawley does not teach that the engine is additively manufactured.
Meadows teaches (Figures 1-10) that the use of three-dimensional printing/additive manufacturing technologies may be conducive to cost-effectively making component involving complex geometries and miniaturized features of a gas turbine engine (see Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier and Crawley to include the use of additive manufacturing in gas turbine engines, as taught by Meadows, in order to manufacture complex geometries and miniaturized features cost-effectively (Paragraph 0021 of Meadows).
It is further noted, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product  (in this case the attritable engine) , does not depend on its method of production  (i.e. additive manufacture), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Additionally, it has been held in re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). “[I]t is the patentability of the product claimed (in this case the conduit, distributor, swirler, venturi, and centerbody) and not of the recited process steps (in this case, the additive manufacturing technique) which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (see MPEP 2113).
The Examiner notes that the term “embedded” is interpreted using Merriam-Webster’s online dictionary definition “to surround closely: to place or set (something) firmly in something else” and the conformal” is interpreted using Dictionary.com’s definition “maintaining the true shape over a small area and scale in every direction”.
Regarding Claim 4, Alexander in view of Ramier, Crawley, and Meadows teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Crawley, and Meadows does not teach, as discussed so far, wherein the injector includes an injector inlet and an injector outlet.
Crawley teaches (Figures 1-18) wherein the injector (at 56) includes an injector inlet (the entrance of 56; see Figure 6) and an injector outlet (the exit of 56; see Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Crawley, and Meadows to include the injector having an injector inlet and an injector outlet, as taught by Crawley, in order to inject fuel delivered to it by the fuel passageway (Paragraph 0047 of Crawley).
Regarding Claim 7, Alexander in view of Ramier, Crawley, and Meadows teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Crawley, and Meadows does not teach, as discussed so far, wherein the combustion section is connected to the injector outlet.
Crawley teaches (Figures 1-18) a combustion section (at 29) that is connected to the injector outlet (the exit of 56; see Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Crawley, and Meadows to include the combustion section being connected to the injector outlet., as taught by Crawley, in order to ignite and combust the mixture of fuel and air (Paragraph 0035 of Crawley).

Claims 2-3, 6, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2007/0028589) in view of Ramier et al. (US 2010/0018209), Crawley et al. (US 2017/0268784), Meadows et al. (US 2017/0261964), and Dautova et al. (US 2016/0201917).
Regarding Claim 2, 
Dautova teaches (Figures 1-8) an engine case wall (64) having at least one cavity (where 114 and 116 extend through casing 64), embedded within an engine casing (64; see Figures 7-8), defining at least one cooling channel (118, see Figure 4), wherein the at least one cooling channel (118) is in thermal communication (see Figures 4-8) through the engine casing (64) with the injector (at 102), wherein the at least one cooling channel (118) has an inlet (at 114) and an outlet (at 116) at an exterior surface (see Figures 7-8) of the engine casing (64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Alexander in view of Ramier, Crawley, and Meadows, include the at least one cooling channel having an inlet and an outlet at an exterior surface of the engine casing, as taught by Dautova, in order to manage the fuel conduit wetted wall temperatures to within acceptable limits and thereby minimize – if not prevent - fuel coke deposition and resultant performance degradation of the combustor (Paragraph 0056 of Dautova).
Regarding Claim 3, Alexander in view of Ramier, Crawley, Meadows, and Dautova teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Crawley, Meadows, and Dautova does not teach, as discussed so far, wherein the at least one cooling channel tunnels through the rearward engine casing and circumnavigates the injector.
Dautova teaches (Figures 1-8) wherein the at least one cooling channel (118) tunnels through (see Figures 7-8) the engine casing (64) and circumnavigates (see Figure 4, Paragraph 0010, and Paragraph 0056) the injector (at 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Crawley, Meadows and Dautova to include the at least one cooling channel tunneling through the engine case wall and circumnavigates the injector, as taught by Dautova, in order to manage the fuel conduit wetted wall temperatures to within acceptable limits and thereby minimize – if not prevent - fuel coke deposition and resultant performance degradation of the combustor (Paragraph 0056 of Dautova).
Regarding Claim 6, Alexander in view of Ramier, Crawley, and Meadows teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Crawley, and Meadows does not teach 
Dautova teaches (Figures 1-8) a fuel line (95) that extends around the engine case wall (64) circumferentially (see Figures 3-4) and is connected to N number of injector inlets (at 102; see Figures 3-4) and is in fluid communication (see Figures 3-4 and Paragraphs 0053-0054) with N number of injectors (see the injectors 86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Crawley, and Meadows to include the fuel line extending around the engine casing circumferentially and being connected to N number of injector inlets and in fluid communication with N number of injectors, as taught by Dautova, in order to communicate fuel to the multiple of fuel injectors projecting into the combustor (see Paragraph 0053 of Dautova).

Regarding Independent Claim 11, Alexander teaches (Figures 1-6) an attritable engine (10) comprising:
a compressor section (at 26);
a combustion section (at 21);
a turbine section (at 30); and
a forward engine casing (14) that encases (see Figure 2) the compressor section (26);
a rearward engine casing (48) that encases (see Figures 2-3) the combustion section (at 21) and turbine section (at 30), wherein the rearward engine casing (48) is connected to (see Figures 2-3) the forward engine casing (14); and
an exhaust casing (surrounding 22; see Figure 2) connected to (see Figures 2-3) the rearward engine casing (48) opposing the forward engine casing (14);
wherein the rearward engine casing (48) comprises:
an injector (extending from 36; see Figure 2) embedded within the rearward engine casing (48) in fluid communication (see Paragraph 0022 and Figure 2) with the combustion section (at 21).
Alexander does not teach a third cavity, embedded within the rearward engine casing, having a fuel line wall that defines a fuel line, wherein the fuel line is integral and conformal with the rearward engine casing and in fluid communication with an injector; a first cavity, embedded within the rearward engine casing, having an injector wall that defines the injector, wherein the injector is integral and conformal with the rearward engine casing; and at least one second cavity, embedded within the rearward engine casing, having cooling hole walls that define at least one cooling channel, wherein the at least one cooling channel is integral and conformal with the rearward engine casing and is in thermal communication through the rearward engine casing with the injector or that the engine is additively manufactured or that the at least one cooling channel has an inlet and an outlet at an exterior surface of the engine case wall, tunnels through the engine case wall, and circumnavigates the injector 
Ramier teaches (Figures 1-5) a cavity (58A, 56) embedded within (see Figures 2-3) a casing (32) of an engine (10), defining an injector (54), wherein the injector (54) and its fuel line (49) is integral and conformal with (see Paragraph 0002 and Figures 2-3) the casing (32). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander to include the cavity embedded within the casing of the engine, defining an injector, wherein the injector and its fuel line is integral and conformal with the casing, as taught by Ramier, in order to avoid or reduce costs associated with installation of separate fuel injector tubes and/or injector rings and reduce the possibility of damage of such separate fuel injector tubes and/or injector rings (see Paragraph 0032 of Ramier). Alexander in view of Ramier does not teach a third cavity, embedded within the rearward engine casing, having a fuel line wall that defines a fuel line, wherein the fuel line is in fluid communication with an injector; a first cavity, embedded within the rearward engine casing, having an injector wall that defines the injector, and at least one second cavity, embedded within the rearward engine casing, having cooling hole walls that define at least one cooling channel, wherein the at least one cooling channel is integral and conformal with the rearward engine casing and is in thermal communication through the rearward engine casing with the injector or that the engine is additively manufactured or that the at least one cooling channel has an inlet and an outlet at an exterior surface of the engine case wall, tunnels through the engine case wall, and circumnavigates the injector.
Crawley teaches (Figures 1-18) a third cavity (52), embedded within a casing (25, 33, 63) of the engine (10), having a fuel line wall (surrounding 52; see Figures 4-6) that defines a fuel line (see Paragraph 0047 and Figures 4-6), wherein the fuel line (see Paragraph 0047 and Figures 4-6) is integral and conformal with (see Figures 4-6) the casing (25, 33, 63) and in fluid communication with an injector (at 56); a first cavity (64), embedded within a casing (25, 33, 63) of the engine (10), having an injector wall (53) that defines the injector (at 56), and at least one second cavity (72), embedded within a casing (25, 33, 63) of the engine (10), having cooling hole walls (63) that define at least one cooling channel (65), wherein the at least one cooling channel (65) is integral and conformal with the casing (25, 33, 63) of the engine (10) and is in thermal communication (see Figures 6 and 8-9) through the casing (25, 33, 63) of the engine (10)  with the injector (at 56; see Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier to include a first cavity, embedded within the casing, having a fuel line wall that defines a fuel line, wherein the fuel line is integral and conformal with the casing and in fluid communication with an injector; a second cavity, embedded within the casing, having an injector wall that defines the injector, and at least one third cavity, embedded within the casing, having cooling hole walls that define at least one cooling channel, wherein the at least one cooling channel is integral and conformal with the casing and is in thermal communication through the casing with the injector, as taught by Crawley, in order to connect a fuel source to an injector tube (Paragraph 0044 of Crawley), deliver fuel to several fuel ports that are circumferentially spaced about an injection passageway (Paragraph 0053 of Crawley), and to allow airflow to enter a surrounding plenum (Paragraph 0051 of Crawley). Alexander in view of Ramier and Crawley does not teach that the engine is additively manufactured or that the at least one cooling channel has an inlet and an outlet at an exterior surface of the engine case wall, tunnels through the engine case wall, and circumnavigates the injector.
Dautova teaches (Figures 1-8) an engine case wall (64) having at least one cavity (where 114 and 116 extend through casing 64), embedded within the engine case wall (64; see Figures 7-8), defining at least one cooling channel (118, see Figure 4), wherein the at least one cooling channel (118) is in thermal communication (see Figures 4-8) through the engine case wall (64) with the injector (at 102), wherein the at least one cooling channel (118) has an inlet (at 114) and an outlet (at 116) at an exterior 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Crawley, and Meadows, to include the at least one cooling channel has an inlet and an outlet at an exterior surface of the engine case wall, tunnels through the engine case wall, and circumnavigates the injector, as taught by Dautova, in order to manage the fuel conduit wetted wall temperatures to within acceptable limits and thereby minimize – if not prevent - fuel coke deposition and resultant performance degradation of the combustor (Paragraph 0056 of Dautova). Alexander in view of Ramier, Crawley, and Dautova does not teach that the engine is additively manufactured.
Meadows teaches (Figures 1-10) that the use of three-dimensional printing/additive manufacturing technologies may be conducive to cost-effectively making component involving complex geometries and miniaturized features of a gas turbine engine (see Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Crawley, and Dautova to include the use of additive manufacturing in gas turbine engines, as taught by Meadows, in order to manufacture complex geometries and miniaturized features cost-effectively (Paragraph 0021 of Meadows).
It is further noted, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product  (in this case the attritable engine) , does not depend on its method of production  (i.e. additive manufacture), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi,
Additionally, it has been held in re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). “[I]t is the patentability of the product claimed (in this case the conduit, distributor, swirler, venturi, and centerbody) and not of the recited process steps (in this case, the additive manufacturing technique) which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (see MPEP 2113).
The Examiner notes that the term “embedded” is interpreted using Merriam-Webster’s online dictionary definition “to surround closely: to place or set (something) firmly in something else” and the term “conformal” is interpreted using Dictionary.com’s definition “maintaining the true shape over a small area and scale in every direction”.
Regarding Claim 12, Alexander in view of Ramier, Crawley, Dautova, and Meadows teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Crawley, Dautova, and Meadows does not teach, as discussed so far, wherein the injector includes an injector inlet and an injector outlet.
Crawley teaches (Figures 1-18) wherein the injector (at 56) includes an injector inlet (the entrance of 56; see Figure 6) and an injector outlet (the exit of 56; see Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Crawley, Dautova, and Meadows to include the injector having an injector inlet and an injector outlet, as taught by Crawley, in order to inject fuel delivered to it by the fuel passageway (Paragraph 0047 of Crawley).
Regarding Claim 14,
Dautova teaches (Figures 1-8) a fuel line (95) that extends around the engine case wall (64) circumferentially (see Figures 3-4) and is connected to N number of injector inlets (at 102; see Figures 3-4) and is in fluid communication (see Figures 3-4 and Paragraphs 0053-0054) with N number of injectors (see the injectors 86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Crawley, Dautova, and Meadows to include the fuel line extending around the engine case wall circumferentially and being connected to N number of injector inlets and in fluid communication with N number of injectors, as taught by Dautova, in order to communicate fuel to the multiple of fuel injectors projecting into the combustor (see Paragraph 0053 of Dautova).
Regarding Claim 15, Alexander in view of Ramier, Crawley, Dautova, and Meadows teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Crawley, Dautova, and Meadows does not teach, as discussed so far, wherein the combustor section is connected to the injector outlet.
Crawley teaches (Figures 1-18) a combustor (at 29) that is connected to the injector outlet (the exit of 56; see Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Crawley, and Meadows to include the combustor being connected to the injector outlet., as taught by Crawley, in order to ignite and combust the mixture of fuel and air (Paragraph 0035 of Crawley).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2007/0028589) in view of Ramier et al. (US 2010/0018209), Crawley et al. (US 2017/0268784), and Meadows et al. (US 2017/0261964) as applied to claim 1 above, and further in view of Farah (US 2015/0176432).
Regarding Claim 8, 
Farah teaches (Figures 1-5) that the hot section of the gas turbine engine, including the gas generator case, the turbine case and the turbine exhaust case, are typically made of steel or nickel alloys.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Crawley and Meadows to include the engine case being formed of a nickel alloy, as taught by Farah, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2007/0028589) in view of Ramier et al. (US 2010/0018209), Crawley et al. (US 2017/0268784), Meadows et al. (US 2017/0261964), and Dautova et al. (US 2016/0201917) as applied to claim 11 above, and further in view of Farah (US 2015/0176432).
Regarding Claim 16, Alexander in view of Ramier, Crawley, Meadows, and Dautova teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Crawley, Meadows, and Dautova does not teach wherein the engine case is formed of a nickel alloy.
Farah teaches (Figures 1-5) that the hot section of the gas turbine engine, including the gas generator case, the turbine case and the turbine exhaust case, are typically made of steel or nickel alloys.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Crawley, Meadows, and Dautova to include the engine case being formed of a nickel alloy, as taught by Farah, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. Applicant argues that Crawley does not teach a rearward engine casing. In response, the claims are not being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawley, but instead are being rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Ramier, Crawley, and Meadow and One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. As discussed in the body of the rejections above, Alexander teaches (Figures 1-6) an attritable engine (10) including a rearward engine casing (48) that encases (see Figures 2-3) the combustion section (at 21), wherein the rearward engine casing (48) comprises: an injector (extending from 36; see Figure 2) embedded within the rearward engine casing (48) in fluid communication (see Paragraph 0022 and Figure 2) with the combustion section (at 21). Crawley is relied upon for teaching cavities (52, 64, 72) in the casing that the injector is embedded. 
It is noted that "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). In this case, combining the cavities in the casing that the injector is embedded, as taught by Crawley, with the injector embedded within the rearward engine casing of Alexander allows for the connection of a fuel source to an injector tube (Paragraph 0044 of Crawley), allows the delivery of fuel to several fuel ports that are circumferentially spaced about an injection passageway (Paragraph 0053 of Crawley), and allows airflow to enter a surrounding plenum (Paragraph 0051 of Crawley).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.